Title: From George Washington to Brigadier General William Maxwell, 26 January 1779
From: Washington, George
To: Maxwell, William


Sir
Philada 26 January 1779

I have your favr of the 12th instant, and one inclosing a return of deficient Cloathing which is without a date. Inclosed you have an order for all the deficiencies except the Blankets of which I cannot make a distribution, that will do equal justice, before my return to Camp.
You may do as you think proper with those people who the enemy will not admit within their lines. I cannot see what purpose their loitering about the town can answer after they have been denied a reception by the Commandant upon Staten Island. I am &c.
